Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on March 31, 2021. There are twenty-three claims pending and twenty claims under consideration. Claims 21-24 have been cancelled. Claims 20, 26 and 27 have been withdrawn as claims directed to a non-elected invention. This is the first action on the merits. The present invention relates to crystalline tranilast salts, therapeutic uses of the crystalline salts and pharmaceutical compositions containing them.
Election of Group I was made without traverse in the reply filed on March 31, 2021.  Therefore this restriction is considered proper and thus made FINAL.
Priority
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Election/Restrictions
Claims 1-29 and 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20, 26 and 27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 9, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 is rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  "A lack of enablement for the full scope of a claim, however, is a legitimate rejection." The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int'l, Inc. v. BMW of N. Am., Inc., 501 
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is "undue"; see In re Vaeck, 20 USPQ2d 1438, 1444.
The analysis is as follows:
1) Breadth of claims.   The scope of treating inflammation generally is extraordinarily broad. Inflammation is a process which can take place in virtually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction. It is one of the most pervasive of all body processes. Inflammation is a very general term which encompasses a huge variety of specific processes.
Inflammation is the reaction of vascularized tissue to local injury; it is the name given to the stereotyped ways tissues respond to noxious stimuli. These occur in two fundamentally different types. Acute inflammation is the response to recent or continuing injury.  The principal features are dilatation and leaking of vessels, and 
Otitis media is an inflammation of the lining of the middle ear and is commonly caused by Streptococcus pneumoniae and Haemophilus influenzae. Its numerous forms include acute suppurative otitis media, chronic tubotympanic suppurative otitis media, chronic atticoantral suppurative otitis media, acute nonsuppurative otitis media, chronic serous otitis media, chronic mucoid otitis media, allergic seromucinous otitis media, exudative transudative otitis media, catarrhal serous otitis media, allergic otitis media and chronic purulent otitis media.
There is also a wide assortment of forms of conjunctivitis, including seasonal allergic conjunctivitis, perennial allergic conjunctivitis, giant papillary conjunctivitis (GPC) (a chronic yet poorly condition associated with contact lens wear), Vernal keratoconjunctivitis and atopic keratoconjunctivitis.  In addition to types of allergic conjunctivitis there is also bacterial conjunctivitis (e.g. from Streptococcus pneumoniae, 
Arthritis is general term denoting group of conditions involving damage to the joints of the body, and may or may not involve inflammation of other parts of the body such as the nails.
Rheumatoid arthritis is an inflammatory disorder causing destruction of articular cartilage. It is an autoimmune condition where the body's immune system attacks its joints. It is a multisystemic disease, having extra-articular manifestations (e.g anemia, Keratoconjunctivitis sicca, lung fibrosis) which distinguish this disease from osteoarthritis.
Osteoarthritis is a degenerative disease, primarily of the articular cartilage and subchondral bone. Primary osteoarthritis, which comes in 2 forms, nodal and erosive, has no clearly defined underlying cause, although genetic factors are believed relevant in more than half the cases.  Secondary osteoarthritis arises from injuries, diseases such as Paget's disease, conditions such as Marfan syndrome and long-term obesity, congenital disorders of joints, etc.

In addition, CPPD deposition can cause Pseudo-osteoarthritis, a gradual onset of joint pain and stiffness, which commonly involves an unusually severe, oddly distributed, degenerative arthritis.
Lyme disease (Lyme borreliosis), which is caused by spirochetal bacteria from the genus Borrelia, triggers several forms of arthritis, including types of radiculoneuritis such as neuroretinitis, myelitis and encephalomyelitis, as well as Lyme arthritis and cerebral arteritis.
There is an assortment of other forms of infectious arthritis, i.e. arthritis caused by bacteria, rickettsiae, mycoplasmas, viruses (or vaccinations given to prevent viral infections), fungi, or parasites; it is also called septic arthritis.  Included in this category are various types of mycotic arthritis, and viral arthritis, such as rubella arthritis, Mumps arthritis, arboviral arthritis, syphilitic arthritis, parvovirus arthritis, tuberculous arthritis, Varicella arthritis, gonococcal arthritis, rubella arthritis, etc.  These assorted disorders can arise from quite varied sources.  Moreover, there is also a poorly understood disorder, pseudoseptic arthritis.
Reactive arthritis (also been known as Reiter's Syndrome, arthritis urethritica, and polyarteritis enterica) is an autoimmune condition that develops in response to an infection in another part of the body, although reactive arthritis often shows up after the triggering infection is either gone or in remission. The most common triggers are Chlamydial infections, Nisseria gonorrhea; Salmonella, Shigella, and Campylobacter.

Complicating matters further is that fibromyalgia is considered by some to be included in the term arthritis, but others do not consider it a form of arthritis.Sinusitis is the inflammation of the mucosal lining of one or more of the 4 cavities near the nasal passages (ethmoid, maxillary, frontal, and sphenoid sinuses). It commonly accompanies upper respiratory viral infections which obstruct the opening, but such obstruction can also arise from abnormalities in the structure of the nose, enlarged adenoids, diving/swimming, infections from a tooth, trauma to the nose, and foreign objects that are stuck in the nose. Bacteria, notably Streptococcus pneumonia, Haemophilus influenza, and Moraxella catarrhalis grown in the trapped secretions. In most cases it requires no treatment, but antibiotics may be given, along with acetaminophen for pain and nosedrops, for relief of symptoms.
Lung inflammation can take many forms.
Chronic Obstructive Pulmonary Disease (COPD) is a slowly progressive disease of the airways that is characterized by a gradual loss of lung function. COPD includes chronic obstructive Bronchitis (which involves inflammation and eventual scarring of the bronchi) and emphysema (enlargement and destruction of the alveoli).  Emphysema comes in several forms, including Congenital Lobar Emphysema, Bullous Emphysema, Centrilobular Emphysema (Proximal acinar emphysema), Panacinar (panlobular), Distal acinar (paraseptal) as well as Alpha-1 antitrypsin (AAT) deficiency, which is the genetic 
Another category of inflammatory disorders of the lung is Interstitial lung disease, or ILD, (interstitial pulmonary fibrosis), a term that includes more than 180 chronic lung disorders, which may be chronic, nonmalignant (non-cancerous) and noninfectious. Interstitial lung diseases are named after the tissue between the air sacs of the lungs called the interstitium -- the tissue affected by fibrosis (scarring). The common link between the many forms of ILD is that they all begin with an inflammation. The three main kinds are bronchiolitis - inflammation that involves the bronchioles (small airways); alveolitis - inflammation that involves the alveoli (air sacs); and vasculitis - inflammation that involves the small blood vessels (capillaries). More than 80 percent of interstitial lung diseases are diagnosed as pneumoconiosis, a drug-induced disease, or hypersensitivity pneumonitis. An important group of the ILDs are the Idiopathic interstitial pneumonias including idiopathic pulmonary fibrosis (IPF), nonspecific interstitial pneumonia, cryptogenic organizing pneumonia, acute interstitial pneumonia, 
Asthma is a family of disorders the most important of which are extrinsic asthma (an allergic disorder mediated by IgE, generally considered an immune disorder), and intrinsic asthma (non-allergic, generally a response to irritants such as smog or cigarette smoke, but also can arise from some infections, such as forms of sinusitis, or from gastrointestinal reflux). Intrinsic asthma is associated with nasal polyps and massive eosinopillic infiltration of the respiratory mucous membrane, but serum levels of immunoglobulin E are within the normal range. There is also mixed asthma (both of the above), occupational asthma (a response to workplace chemicals such as toluene or certain metals), exercise induced asthma, and cough variant asthma. Asthma is characterized by bronchial wall hyperresponsiveness, viz., bronchoconstriction followed by bronchial inflammation.
Chronic bronchitis is a long-term inflammation of the bronchi, which results in increased production of mucus, as well as other changes.  Chronic bronchitis has no specific organism recognized as the cause of the disease.  Cigarette smoking is cited as 
Acute bronchitis is the inflammation of mucous membranes of the bronchial tubes and is usually caused by infectious agents such as bacteria or viruses. It may also be caused by physical or chemical agents -- dusts, allergens, strong fumes -- and those from chemical cleaning compounds, or tobacco smoke. (Acute asthmatic bronchitis may happen as the result of an asthma attack, or it may be the cause of an asthma attack.) Acute bronchitis is usually a mild, and self-limiting condition, with complete healing and return to function.  Most of the treatment is supportive of the symptoms, and may include analgesics, such as acetaminophen for fever and discomfort.
Another disease characterized by lung inflammation is Cystic fibrosis (CF), characterized by an abnormality in the glands that produce sweat and mucus. It is chronic, progressive, and is usually fatal.  The basis for the problem with CF lies in an abnormal gene, which results in an atypical electrolyte transport system within the cells of the body. The abnormal transport system causes the cells in the respiratory system, especially the lungs, to absorb too much sodium and water. This causes the normal thin secretions in the lungs to become very thick and hard to remove. The high risk of infection in the respiratory system leads to damage in the lungs, and eventually death of the cells in the lungs. The etiology of chronic inflammation, however, remains unclear.  The disorder itself is largely untreatable.

Inflammatory aortic aneurysms can be in the ascending or more commonly descending areas, and these disorders are poorinly understood, but in some cases involve the presentation of an unknown antigen on the aortic wall.
Inflammation in the brain is a significant component of some important neurodegenerative conditions, including Alzheimer's Disease, AIDS dementia, Pick's Disease, Parkinson's Disease, and Huntington's Disease. The circumstances here are poorly understood because while there does not appear to be lympho-infiltrative processes, there is neuropathological evidence for immune activation. Thus, inflammation may be a disease-aggravating or even a disease-ameliorating factor in pathogenesis, or a non-contributory consequence of the injurious cascade of neurodegeneration and thus incidental.
Hepatitis is an inflammation of the liver, usually caused by viral invasion, notably hepatitis A, B and C, but sometimes Epstein-Barr virus; herpes simplex viruses; measles, mumps, and chicken pox viruses; and cytomegaloviruses. Treatment, when possible, is with antivirals. Inflammation of the liver also takes the form of alcoholic hepatitis. Lupoid hepatitis is an autoimmune disorder.
Hemorrhoids is an enlarged or varicose condition of the hemorrhoidal veins and tissues around the anus, either internal or external. Anything which obstructs the free circulation of the blood in the portal system will give rise to hemorrhoids. Constipation, 
Pancreatitis is inflammation of the pancreas and can arise from abdominal trauma, or the formation of gallstones that obstruct the common bile duct. It can be associated with excessive ingestion of alcohol; with disorders such as cystic fibrosis or Reye's syndrome; or with scorpion stings. Infectious causes include mycoplasmas, Epstein-Barr viruses, Coxsackie viruses, leptospirosis, hepatitis viruses, mumps, congenital German measles, Ascaris worms, and syphilis. The inflammation per se is generally not treatable. Treatment is usually supportive and consists of the management of pain and intravenous feeding.
Prostatitis, inflammation of the prostate, comes in several different forms, including those of bacterial origins, and those which are not, including chronic abacterial prostatitis and asymptomatic inflammatory prostatitis. Certain types of anti- inflammatory agents, such as non-steroidal anti-inflammatory medications (Ibuprofen and naproxen) along with muscle relaxants can be used in the non-bacterial cases.
Psoriasis is a chronic, and recurrent inflammatory disease of the skin characterized by circumscribed, erythematous, dry, scaling plaques.  The psoriasis family includes annular pustular psoriasis, drug-induced psoriasis, generalized pustular psoriasis, guttate psoriasis, inverse psoriasis, keratoderma blennorrhagica (keratoderma blennorrhagicum), localized pustular psoriasis, napkin psoriasis, psoriasis, vulgaris, psoriatic arthritis, psoriatic erythroderma (erythrodermic psoriasis), seborrheic-like psoriasis (sebopsoriasis,  seborrhiasis).

It should be noted that determining that a disorder is an inflammatory one is sometimes not an easy task.  For example, it has taken decades of research to discover that the destruction of the central area of the retina, which is the hallmark of age-related macular degeneration, actually arises out of an inflammatory process, involving the Complement Pathway. This only became well established in 2005. It is entirely possible that a majority of disorders presented considered idiopathic --- including many untreatable disorders --- are in fact inflammatory disorders. An ongoing example of this difficulty is the question of insulin resistance, the underlying disorder in Type II Diabetes Mellitus and Metabolic Syndrome, and possibly a few other disorders as well. The inflammation hypothesis says that the enlarged fat cells drawn in macrophages, which excrete pro-inflammatory cytokines IL-6, α-TNF, and IL1-β, which via their receptors activate JNK to block IRS-1. There is significant evidence for this, but no standard anti- inflammatory agents are effective against insulin resistance.  The competing lipid overload hypothesis says that the enlarged fat cells leak fatty acids, causing DAGS to accumulate in muscle cells, which inhibit insulin signaling through nPKCs and block IRS-1. At this time, there is no agreement on whether insulin resistance should be best understood as an inflammatory disorder.
It must be finally noted that an inflammatory response is a normal body process and for good reason. A certain level of inflammatory response is needed to protect the body from invading organisms, especially bacteria, viruses, and parasites. An acute inflammatory response is needed to activate the healing process for burns, mediated by 
2) The nature of the invention and predictability in the art.  The invention is directed toward the treatment of disease and is therefore physiological in nature.  It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved," and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
3) State of the Prior Art. The claimed compound Tranilast has been marketed in Japan, China and South Korea by Kissei Pharmaceutical Co. Ltd, for allergic conditions such as allergic conjunctivitis, bronchial asthma, allergic rhinitis and atopic dermatitis, under the Rizaben® brand name for more than thirty years. More recently tranilast has also been shown to have anti-proliferative properties. Tranilast was shown to inhibit the proliferation of fibroblasts and suppress collagen synthesis (M. Isaji. Biochem Pharmacol. 1987; 36: 469-474) and also to inhibit the transformation of fibroblasts to myofibroblasts and their subsequent contraction (M. Isaji. Life Sci. 1994; 55: 287-292). This additional behaviour led to tranilast gaining additional approval for the treatment of keloids and hypertrophic scars.

4)  Working Examples.  Applicants have provided no working examples which are successfully used as broad range anti-inflammatory agents. The present application has not demonstrated any in vitro or in vivo testing to suggest that these crystalline salt forms are useful as anti-inflammatory agents.
5) Skill of those in the art.  One of ordinary skill in the art knows that there is no common mechanism by which all, or even most, inflammations arise.  Mediators include bradykinin, serotonin, histamine, fibrin, some PDE4 isoenzymes, plasmin, thrombin, PAF, Mac-1, VLA-4, VLA-5, VLA-6, VCAM-1, LFA-1, ICAM-1, Prostaglandins and cyclic endoperoxides (particularly prostacycline, prostaglandin E2, and thromboxane A2), leukotrienes (especially LTB4, LTC4, LTD4, and LTE4) and kallikrein, and many, others. Examples of pro- inflammatory cytokines include IL-1-alpha, IL-1beta, IL-6, IL-8, IL-11, IL-12, IL-17A, IL-17E, IL-17F, IL-18, GM-CSF, CNTF, OSM (Oncostatin M), MCP-1, CCL2 (a chemokine), CCL5 (RANTES), TGF-beta, ENA-78, Osteopontin, Cyclophilin A, LIF (leukemia inhibitory factor), leptin, MIP-1, TWEAK, MGSA, keratinocyte-derived chemokine, PF4, MCP-1 (GDCF), IFN-gamma, TNF-b, Abscisic acid, high mobility group box chromosomal protein 1 (HMGB-1), S100A12 (EN-RAGE), TRAIL, sCD40L, IL-19, IL-20, IL-21, IL-22, IL-23, IL-24, IL-25, IL-26, IL-27, IL-32, and IL-33. The Complement Pathway, which exists in two separate branches, uses C1, C4a, C4b, C2, C3a, C3b,  C5a, C5b, C6, C7, C8 and C9, as well as the membrane attack complex 
One of ordinary skill in the art also knows that mediation of inflammation is among the most pervasive and complex of all body process. There are very complex interactions among just the cytokines. As an example, the Hageman factor (clotting factor XII) is a protein that when activated initiates three different processes: a) the intrinsic clotting process which operates via thrombin and fibrin, b) the fibrinolytic system which produces fibrinolysis via plasmin and 3) the kallikrein/kinin cascade, which produces the kinins, e.g. bradykinin. Bradykinin produces the redness, warmth, and swelling of inflammation by its effects on both arterioles and capillaries. Further, that plasmin can also activate C3 and C5 in the complement cascade (an entirely separate set of vascular events) producing C3a and C5a, respectively, as can thrombin.One of ordinary skill in the art also knows that there are many paradoxical features in the inflammation system, in which an agent can be either pro- or anti- inflammatory depending on the details of the circumstances. As an example, in lung inflammation, nitric oxide appears to be a pro- inflammatory mediator in acute situations e.g. ARDS but anti- inflammatory in more stable situations.  As a second example, the cytokine TGF-beta-1 possesses both pro- inflammatory and anti- inflammatory activities. Virtually all cells have TGF-beta-1 receptors, and the cytokine has many other roles other than in inflammation. As a third example, CRF appears to have both pro- inflammatory and anti- inflammatory activities.
And in fact, there is a tremendous diversity in the combination of mechanisms that produce inflammation. This makes it impossible to imagine a general solution to 
6) Scope of the claims.  The scope of the claims involves the species compound Tranilast:
 
    PNG
    media_image1.png
    134
    238
    media_image1.png
    Greyscale

As a polymorphic crystalline compound in various salt forms, and its use as a potential treatment to any and all inflammatory diseases, thus, the scope of claims is very broad.
7) The quantity of experimentation needed. Owing to the factors listed above, especially in points 1), 4) and 6), experimentation needed will be extensive.
Because of the sheer scope of this claim language, dozens of unrelated diseases will have to be tested. Many of these are already known to be resistant to pharmacological treatment as noted above.
	Claim 27 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the 
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is "undue"; see In re Vaeck, 20 USPQ2d 1438, 1444.
The treatment of cancer generally cannot possibly be considered enabled.

By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to "The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors" using a small genus of compounds. The Court decided that human testing "limited to one compound and two types of cancer" was not "commensurate with the broad scope of utility asserted and claimed".

In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to "A therapeutic method for reducing metastasis and neoplastic growth in a mammal" using a single species. The decision notes that such utility "is no longer considered to be "incredible", but that "the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified "wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma." The decision notes that "even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy."
In Ex parte Stevens, 16 USPQ2d 1379 a claim to "A method for therapeutic or prophylactic treatment of cancer in mammalian hosts" was refused because there was "no actual evidence of the effectiveness of the claimed composition and process in achieving that utility."
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation 
The analysis is as follows:
1) Breadth of claims. "Cancer" is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body. To be able to simply stop cancer cells generally from being able to proliferate. Many of these approaches --- and there have been others as well --- have produced anti-cancer drugs. However, despite high hopes for success, and a plausible theory why these should work for cancers generally, none of these approaches have ever produced a drug which come remotely near such a goal.
Specifically, the prior art knows that there never has been a compound capable of treating cancers generally.  "The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally."  (<http://www.uspto.gov/web/offices/pac/dapp/1pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1). A similar statement appears at In re 
The attempts to find compounds to treat the various cancers arguably constitute the single most massive enterprise in all of pharmacology.  This has not resulted in finding any treatment for tumors generally. Indeed, the existence of such a "silver bullet" is contrary to our present understanding in oncology. This is because it is now understood that there is no "master switch" for cancers generally; cancers arise from a bewildering variety of differing mechanisms.  Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different cancers known. This is true in part because cancers arise from a wide variety of sources, primarily a wide variety of failures of the body's cell growth regulatory mechanisms, but also such external factors such as viruses (an estimated at least 20% are of viral origin e.g. Human papillomavirus, EBV, Hepatitis B and C, HHV-8, HTLV-1 and other retroviruses, and quite possibly Merkel cell polyomavirus, and there is some evidence that CMV is a causative agent in glioblastoma), exposure to chemicals such as tobacco tars, excess alcohol consumption (which causes hepatic cirrhosis, an important cause of HCC), ionizing radiation, and unknown environment factors.

Similarly, In re Novak, 134 USPQ 335, 337-338, says "unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them." There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: "Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient" does what the specification surmises that it does. That is exactly the case here. Moreover, even if applicants' assertion that cancer in general could be treated with these compounds were plausible --- which it is not ---, that "plausible" would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: "If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success."
Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities.  The skill thus depends on the particular cancer involved.  There are some cancers where the chemotherapy skill level is high and there are multiple successful chemotherapeutic treatments. The mechanism in these situations, however, is not necessarily the same as is alleged for these compounds.

	In terms of the law, MPEP 2107.03 states “evidence of pharmacological or other biological activity of a compound will be relevant to an asserted therapeutic use if there is a reasonable correlation between the activity in question and the asserted utility. Cross v. Iizuka, 753 F.2d 1040, 224 USPQ 739 (Fed. Cir. 1985); In re Jolles, 628 F.2d 1322, 206 USPQ 885 (CCPA 1980); Nelson v. Bowler, 626 F.2d 853, 206 USPQ 881 (CCPA 1980).” If correlation is lacking, it cannot be relied upon, Ex parte Powers, 220 USPQ 924; Rey-Bellet and Spiegelberg v. Engelhardt v. Schindler, 181 USPQ 453; Knapp v. Anderson, 177 USPQ 688. Indeed, the correlation must have been established “at the time the tests were performed”, Hoffman v. Klaus, 9 USPQ2d 1657.
3) State of the Prior Art. Over recent years many researchers have explored the anti-proliferative effects of tranilast to assess its potential in fibrotic and cancerous conditions. Its anti-proliferative action is believed to be due to its ability to inhibit transforming growth factor beta (TGF-3) (H. Suzawa. Jpn J Pharmacol. 1992 Oct; 60(2): 91-96). See Background section of the Specification. Fibrosis is a condition that can 
4)  Working Examples.  Applicants have provided no working examples which are successfully used as broad range anticancer agents. The present application has not demonstrated any in vitro or in vivo testing to suggest that these crystalline salt forms are useful as anti-inflammatory agents.
5) Skill of those in the art.  Many, many mechanisms have been proposed over the decades as methods of treating the assorted cancers generally. Cytotoxic agents could be applied directly to the tumors cells, directly killing them. Immunotherapy involves stimulating the patient's immune system to attack cancer cells generally, either by immunization of the patient, in which case the patient's own immune system is trained to recognize tumor cells as targets, or by the administration of therapeutic antibodies as drugs, so the patient's immune system is recruited to destroy tumor cells by the therapeutic antibodies. Another approach would be to increase the amount or activity of the body's tumor suppressor genes, e.g. p53, PTEN, APC and CD95, which can for example activate DNA repair proteins, suppress the Akt/PKB signaling pathway, or initiate apoptosis of cancer cells. The angiogenesis inhibitor strategy was based on cutting off the blood supply that growing tumors need by shutting off the growth of new blood vessels by, for example, suppressing proliferation of endothelial cells or inducing 
Accordingly, there is substantive "reason for one skilled in the art to question the objective truth of the statement of utility or its scope" (In re Langer, 183 USPQ 288, 297), specifically, the scope of covering cancer generally. Moreover, even if applicants' assertion that cancer in general could be treated with these compounds were plausible --- which it is not ---, that "plausible" would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: "If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success."
6) Scope of the claims. The scope of the claims involves the species compound Tranilast:

    PNG
    media_image1.png
    134
    238
    media_image1.png
    Greyscale

as a polymorphic crystalline compound in various salt forms, and its use as a potential treatment to any and all tumor growth and metastasis, thus, the scope of claims is very broad.
7) The quantity of experimentation needed.  Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of factors 1 and 4 and 6, the quantity of experimentation needed is expected to be great.
MPEP 2164.01(a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here.
Allowable Subject Matter
Claims 1-20 and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-20 and 25 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations .
Conclusion
	Claims 1-20 and 25 are allowed.
Claims 26 and 27 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699